t c summary opinion united_states tax_court joel g nganga petitioner v commissioner of internal revenue respondent docket no 7884-13s filed date joel g nganga pro_se k elizabeth kelly for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies in and accuracy-related_penalties on petitioner’s federal income taxes year deficiency sec_6662 penalty dollar_figure dollar_figure big_number dollar_figure after deemed concessions by petitioner and express concessions by respondent the issues for decision are as follows unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner did not assign any error or allege any facts in the petition regarding respondent’s determination disallowing returns and allowances claimed on part i income of his schedule c profit or loss from business for or that he received a taxable state_income_tax refund of dollar_figure in accordingly petitioner is deemed to have conceded those issues see rule b any issue not raised in the assignments of error shall be deemed to be conceded see also mcneil v commissioner tcmemo_2011_150 wl at n issues not raised on brief or at trial are deemed conceded aff’d per curiam 451_fedappx_622 8th cir respondent concedes that petitioner is entitled to deductions claimed on his schedule a itemized_deductions for mortgage interest of dollar_figure and real_estate_taxes of dollar_figure for whether petitioner is entitled to deduct various expenses claimed by him on part ii expenses of his schedules c profit or loss from business for and whether petitioner is entitled to deduct the miscellaneous deductions claimed by him on schedule a itemized_deductions for whether petitioner is liable for tax and the additional tax under sec_72 on a distribution from an individual_retirement_account ira for and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and other adjustments made in the notice_of_deficiency are purely computational and will be resolved on the basis of the court’s disposition of the disputed issues background some of the facts have been stipulated and they are so found petitioner’s legal residence was in the state of georgia at the time that the petition was filed with the court form_1040 petitioner timely filed a form_1040 u s individual_income_tax_return reporting wages of dollar_figure and a state tax_refund of dollar_figure petitioner did not report an ira distribution of dollar_figure that he received from fidelity insurance nor did he otherwise disclose this distribution on his return petitioner itemized his deductions for and he attached to his return a schedule a on his schedule a petitioner claimed total itemized_deductions of dollar_figure this amount included state and local_taxes of dollar_figure specifically including state_and_local_income_taxes of dollar_figure and gross miscellaneous deductions of dollar_figure petitioner also attached to hi sec_2010 return a schedule c for dependable komputer which he described as engaged in computer troubleshooting in part i income of his schedule c petitioner reported gross_income of dollar_figure which he calculated as follows gross_receipts dollar_figure less returns and allowances - big_number gross_income big_number in part ii expenses of his schedule c petitioner claimed deductions including one for_the_use_of of his home of dollar_figure with a resulting net_loss of dollar_figure among the expenses claimed by petitioner on his schedule c were the following car and truck expenses depreciation and sec_179 expense office expense travel utilities other expenses expenses for business use of home dollar_figure big_number big_number big_number big_number big_number in sum petitioner reported taxable_income on hi sec_2010 return as follows wages state and local_tax refund less business loss adjusted_gross_income less itemized_deductions less personal_exemption taxable_income dollar_figure big_number - big_number big_number - big_number - big_number big_number on the basis of the foregoing petitioner reported tax of dollar_figure he then claimed a residential_energy_credit in the same amount and so reported no tax_liability for form_1040 petitioner timely filed a federal_income_tax return on his return petitioner reported wages of dollar_figure petitioner did not report any refund of state tax unlike petitioner did not itemize deductions for but rather claimed the standard_deduction like petitioner attached to hi sec_2011 return a schedule c for dependable komputer on his schedule c petitioner reported net_income of dollar_figure and claimed deductions including one for_the_use_of of his home of dollar_figure with a resulting net_loss of dollar_figure among the expenses claimed by petitioner on his schedule c were the following dollar_figure car and truck expenses depreciation and sec_179 expense big_number mortgage interest big_number office expense big_number big_number repairs and maintenance big_number travel utilities big_number big_number other expenses expenses for business use of home big_number in sum petitioner reported taxable_income on hi sec_2011 return as follows dollar_figure wages - big_number less business loss big_number adjusted_gross_income - big_number less standard_deduction less personal_exemption - big_number taxable_income big_number on the basis of the foregoing petitioner reported tax of dollar_figure notice_of_deficiency in due course respondent issued a notice_of_deficiency to petitioner for and in the notice respondent disallowed miscellaneous deductions claimed by petitioner on schedule a for respondent also disallowed both the schedule c offset for returns and allowances for and the various deductions petitioner claimed on his schedules c for and as listed above further respondent determined for that petitioner failed to report the fidelity ira distribution of dollar_figure and he was liable for the additional tax thereon under sec_72 moreover for respondent determined that petitioner failed to report a taxable refund of state_income_tax of dollar_figure finally respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 for and on the basis of inter alia substantial understatements of income_tax as mentioned supra note respondent subsequently agreed to recategorize the deduction claimed by petitioner on hi sec_2011 schedule c for mortgage interest of dollar_figure as an itemized_deduction on his schedule a and as such conceded it although respondent also conceded as mentioned in note a deduction for real_estate_taxes for on petitioner’s schedule a the record does not disclose whether such taxes had been subsumed in some deduction on the schedule c this determination is consistent with respondent’s allowance of the deduction claimed by petitioner on hi sec_2010 schedule a for state and local_taxes petitioner timely filed a petition for redetermination petitioner did not appear at trial however the day before trial he appeared at calendar call and later that day he executed a stipulation of facts that includes as an exhibit the documents provided to respondent by petitioner in an effort to substantiate the deductions he claimed on his schedules c for taxable_year sec_2010 and sec_2011 those documents which are tantamount to a shoebox full of uncategorized records do include a cobb county state of georgia occupational tax_certificate for dependable komputer demonstrating the payment of dollar_figure in for a business license the stipulation of facts does not include any documents or facts regarding miscellaneous deductions claimed on petititioner’s schedule a nor any documents or facts regarding the fidelity ira distribution i burden_of_proof discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 290_us_111 at no time since calendar call has the court heard from petitioner pursuant to sec_7491 the burden_of_proof as to factual matters may shift from the taxpayer to the commissioner under certain circumstances petitioner did not allege that sec_7491 applies nor did he either introduce the requisite evidence or satisfy the substantiation recordkeeping and other requirements of that section see sec_7491 and a and b therefore petitioner bears the burden_of_proof see rule a ii substantiation of deductions deductions are allowed solely as a matter of legislative grace and the taxpayer bears the burden of proving his or her entitlement to them rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs a deductions claimed on petitioner’s schedule c sec_162 allows a deduction for ordinary and necessary business_expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs in contrast sec_262 disallows deductions for personal living or family_expenses in support of the deductions claimed for dependable komputer petitioner presumably relies on the uncategorized jumble of documents that was incorporated into the stipulation of facts as an exhibit because petitioner inexplicably failed to appear at trial the record is silent regarding how these documents might demonstrate deductible expenses for a computer repair business see chrush v commissioner tcmemo_2012_299 at citing patterson v commissioner tcmemo_1979_362 disapproving shoebox method see also hale v commissioner tcmemo_2010_229 wl at we need not undertake the task of sorting through these documents in an attempt to see what is and what is not adequate substantiation of the items on petitioner’s returns without the benefit of petitioner’s testimony to interpret and give for example petitioner’s documents include receipts for children’s meals at fast food restaurants meaning to these documents there is but one that demonstrates on its face a business_purpose namely a copy of a cobb county occupational tax_certificate issued to dependable komputer evidencing the payment of dollar_figure in for a business license apart from this item petitioner failed to substantiate any deductible expense or allowance for either or petitioner has substantiated dollar_figure of business_expenses allowable as a deduction on his schedule c for b deductions claimed on petitioner’s schedule a for petitioner claimed dollar_figure of deductions on schedule a of hi sec_2010 federal_income_tax return including gross miscellaneous_itemized_deductions of dollar_figure respondent disallowed all of petitioner’s miscellaneous deductions for lack of substantiation petitioner did not offer any documentation in support of such deductions nor as previously stated did he appear at trial to provide testimony accordingly we sustain respondent’s determination as to these deductions iii ira distribution and additional tax a ira distribution sec_408 provides that with certain enumerated exceptions any amount_paid or distributed out of an ira is included in the gross_income of the payee or distributee as provided by sec_72 rollover_contributions are an exception to the inclusion of ira_distributions in the income of payees or distributees an amount is a rollover_contribution if it meets the requirements of sec_408 if an amount is distributed from an ira to the individual for whom the account is maintained and the entire amount is paid into an ira annuity or eligible_retirement_plan for the benefit of the individual not later than the 60th day after the day on which he or she receives the distribution it is a rollover excepted from inclusion in income sec_408 in petitioner received a dollar_figure distribution from his fidelity ira petitioner alleges in his petition that the ira distribution was a rollover and thus not subject_to taxation in however petitioner has not provided any documentation or testimony to support this allegation see rule c u nadmitted allegations in pleadings do not constitute evidence because petitioner has not established that the ira distribution was rolled over into another ira he does not satisfy the requirements of sec_408 to except the distribution from inclusion in income for we therefore sustain respondent’s determination on this issue b additional tax under sec_72 sec_72 imposes a additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan as defined in sec_4974 the term qualified_retirement_plan includes an ira described in sec_408 sec_4974 a distribution is early if it is made before the recipient attains the age of 59½ sec_72 however the additional tax does not apply under certain circumstances thus for example sec_72 excepts a qualified_retirement_plan distribution from the additional tax if the distribution is attributable to the taxpayer’s disability made for the payment of certain medical_expenses or health insurance premiums or used for a first-time home purchase sec_72 b d f generally the taxpayer has the burden of proving his or her entitlement to any of these exceptions see rule a in petitioner received a dollar_figure distribution from his fidelity ira petitioner had not reached age 59½ at the time of the distribution furthermore the record does not reflect why petitioner chose to withdraw the dollar_figure from his retirement_plan in such as whether the distribution was used to pay medical_expenses health insurance premiums or expenses attributable to a disability or to make a first-time home purchase consequently the distribution from his retirement_plan is considered an early distribution for purposes of sec_72 and as the distribution has not been shown to fit within any of the statutory exceptions petitioner is liable for the additional tax on the distribution under sec_72 iv accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite in the instant case petitioner reported tax due of zero for and dollar_figure for the notice_of_deficiency determined petitioner’s correct_tax was dollar_figure for and dollar_figure for respondent will have met his burden of production if rule_155_computations show that petitioner had a substantial_understatement_of_income_tax see eg jarman v commissioner tcmemo_2010_285 we assume arguendo that respondent has carried his burden of production as a result petitioner now bears the burden to show that an exception to the penalty applies see higbee v commissioner t c pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs by failing to appear at trial petitioner did not adduce any evidence that might have served to satisfy his burden_of_proof accordingly petitioner is liable for the accuracy-related_penalties under sec_6662 as determined by respondent conclusion to reflect both the parties’ concessions and our disposition of the disputed issues decision will be entered under rule
